880 F.2d 1321
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Paul R. MANNING, Plaintiff-Appellant,v.Richard P. SEITER, Defendant-Appellee.
No. 89-3001.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1989.

1
Before KRUPANSKY and RYAN, Circuit Judges, and HENRY R. WILHOIT, Jr., District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Paul R. Manning appeals the dismissal of his prisoner civil rights action filed under 42 U.S.C. Sec. 1983 for failure to state a claim upon which relief can be granted.  Manning alleged that a prison policy which disqualifies convicted sex offenders from a minimum one classification status is unconstitutional.  The defendant, former Director of the Ohio Department of Rehabilitation and Correction, moved to dismiss the complaint pursuant to Fed.R.Civ.P. 12(b)(6).  The district court concluded that the motion was well taken and dismissed the complaint.


4
Upon consideration, we conclude that Manning's complaint was properly dismissed.  Generally, a complaint may be dismissed if it appears beyond doubt that plaintiff can prove no set of facts which would entitle him to relief.    See Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir.1987).  First, a prisoner has no constitutional or inherent right to a particular security classification, Montanye v. Haynes, 427 U.S. 236, 242 (1976), and Manning has cited no deprivation of a liberty interest created under state law.  Moreover, the district court correctly concluded that the policy in question is rationally related to the legitimate state interest in public protection.  See Hendking v. Smith, 781 F.2d 850 (11th Cir.1986).


5
Therefore, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Henry R. Wilhoit, Jr., U.S. District Judge for the Eastern District of Kentucky, sitting by designation